Citation Nr: 0012232	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus, for the period from October 1, 1993 to 
May 8, 1995.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, from May 9, 1995.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active naval service from September 1973 to 
September 1979 and from January 1986 to September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO), which 
granted service connection for diabetes mellitus and assigned 
it a 10 percent rating from October 1, 1993, the day 
following the date of the veteran's separation from active 
service.  

In May 1995, the veteran initiated an appeal with the initial 
rating assigned by the RO.  Thereafter, by December 1995 
rating decision, the RO increased the rating for the 
veteran's diabetes to 20 percent, effective from May 9, 1995, 
the date it was factually ascertainable that his disability 
had increased in severity.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law; thus, a decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993)  Therefore, proper adjudication of the 
veteran's claim for an increased rating for diabetes requires 
an analysis during two discrete time periods:  The first 
period is from October 1, 1993 (the effective date of the 
award of service connection and the initial 10 percent 
rating) to May 8, 1995: the second period is from May 9, 
1995, when the disability rating for his diabetes was 
increased to 20 percent.

The Board notes that in November 1999, the veteran raised a 
claim of service connection for decreased visual acuity, 
secondary to his service-connected diabetes.  Since this 
matter has not as yet been adjudicated, and inasmuch as it is 
not inextricably intertwined with the issues now on appeal, 
it is referred to the RO for initial adjudication.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From October 1, 1993 to May 8, 1995, the veteran's 
diabetes mellitus was shown to be mild, controlled primarily 
by diet and a short course of small doses of oral 
hypoglycemic medication; it was not shown to have resulted in 
any impairment of health or vigor.  

3.  Since May 9, 1995, his diabetes mellitus has been shown 
to be controlled by diet and small doses of oral hypoglycemic 
medication; it is not shown to require insulin therapy or 
result in impairment of health or vigor, or limitation or 
regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for diabetes mellitus were not been met at any time 
during the period from October 1, 1993 to May 8, 1995.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.119, Diagnostic Code 7913 (effective prior to June 6, 
1996).

2.  For the period from May 9, 1995, the criteria for a 
rating in excess of 20 percent for diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (effective prior to June 6, 
1996), and 38 C.F.R. §§ 3.321, 4.119, Diagnostic Code 7913 
(effective from June 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. 5107.  Therefore, 
VA has a duty to assist in the development of facts pertinent 
to the claim.  Consistent with such duty, the RO obtained all 
VA and service department medical records identified by the 
veteran.  He was also afforded VA medical examination in June 
1994.  The Board finds that the medical evidence assembled in 
the record on appeal is sufficiently detailed and adequately 
addresses the specific criteria set forth in the Rating 
Schedule.  Cf. Massey v. Brown, 7 Vet. App. 204 (1994).  
Moreover, neither the veteran nor his representative has 
identified any outstanding, relevant evidence which may 
support his claim.  Thus, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required.  38 U.S.C.A. § 
5107(a).

I.  Factual Background

At his August 1993 military retirement medical examination, 
the veteran was noted to have elevated blood sugar.  In 
August 1993, he was advised that laboratory testing had 
revealed what appeared to be a mild case of diabetes.  He was 
advised to seek follow-up care.  

Following his separation from service, on February 5, 1994, 
the veteran requested a glucose test at a service department 
hospital.  Laboratory testing was conducted; the diagnoses 
were increased blood sugar and adult-onset diabetes mellitus.  
He was advised to decrease his sugar intake.  On February 7, 
1994, he was seen in the endocrinology clinic; the diagnosis 
was non-insulin dependent diabetes mellitus and a low sugar 
diet was recommended.  The following day, he attended classes 
on the control of diabetes.  On March 7, 1994, it was noted 
that he was taking Glyburide "1/2/day."  

On June 1994 VA medical examination, the veteran reported 
that a routine chemical screen at his military retirement 
medical examination had shown a blood glucose level above 
200.  He reported that he was initially placed on Glyburide, 
but at that time required only diet regulation to control his 
blood sugar.  He also reported that he had lost 30 pounds 
after he was diagnosed with diabetes; therefore, he had 
better control of his blood sugar.  The diagnosis was adult-
onset diabetes mellitus, now controlled with diet and without 
complication.

By July 1994 rating decision, the RO granted service 
connection for diabetes mellitus.  Pursuant to Diagnostic 
Code 7913, an initial 10 percent rating was assigned from 
October 1, 1993.  The veteran was notified of the RO decision 
by August 1994 letter.

In May 1995, he requested an increased rating, stating that 
his condition was worse.  In support of his claim, a May 1995 
VA outpatient treatment record shows that the veteran sought 
a physical examination after being turned down for a job as a 
postal worker, apparently because of orthopedic disabilities.  
He also reported that he had diet-controlled diabetes.  A 
complete blood count showed a glucose level of 217.  The 
diagnosis was diabetes mellitus, and Glyburide (1.25 mg 
daily) was prescribed.

By August 1995 rating decision, the RO denied a rating in 
excess of 10 percent for diabetes.  The following month, the 
veteran submitted a Notice of Disagreement with the RO 
decision, claiming that he had been taking Glyburide, a 
hypoglycemic agent, since May 17, 1995.  He also indicated 
that, previously, he had taken the drug from January to April 
1994, as prescribed by a service department hospital.  

By December 1995 rating decision, the RO increased the rating 
for the veteran's diabetes to 20 percent, effective May 9, 
1995, the date of a laboratory report showing increased blood 
sugar.  The RO issued a Statement of the Case in March 1996, 
addressing the issue of entitlement to a rating in excess of 
20 percent for diabetes.  

In his March 1996 substantive appeal, the veteran argued that 
he felt that his diabetes was 35 percent disabling.  He 
stated that he took medication, had to monitor his blood 
sugar on a daily basis, and that he had to follow a 
restricted diet.

In March 1997, the RO reconsidered the veteran's claim under 
the amended criteria pertaining to the evaluation of 
diabetes.  A rating in excess of 20 percent was denied and 
the RO issued a Supplemental Statement of the Case later that 
month.  

In April 1998, the veteran submitted a copy of a letter from 
an insurance company denying his request for life insurance 
coverage due to laboratory test results, showing a glucose 
level of 223 mg/dl and an elevated cholesterol level.  

Thereafter, the RO obtained VA outpatient treatment records 
for the period from June 1997 to April 1999.  These records 
show that in June 1997, the veteran's diabetes was determined 
to be well controlled with diet and "a little bit of 
Glyburide at 1.25 mg daily"  It was also noted that he had 
had no hypoglycemic episodes, shortness of breath, or signs 
of infection.  He complained of occasional lightheadedness, 
but denied headaches or vertiginous symptoms.  The assessment 
was diabetes, well controlled with "small dose" of 
Glyburide and diet.  Similar complaints and findings were 
noted in December 1997; it was further noted at that time 
that the veteran had no significant symptoms of diabetic 
neuropathy or retinopathy.  His Glyburide was continued at 
1.25 mg daily.

On routine examination in April 1998, the veteran reported 
that his diet and exercise routine had slipped and that his 
blood glucose levels had been increasing.  The assessment was 
type II diabetes mellitus since 1993 with worsening control 
over the last six months, most likely secondary to diet and 
exercise changes with the possibility of progressive loss of 
insulin activity from his pancreas.  The examiner increased 
the veteran's Glyburide dosage to 5 mg daily and referred him 
for nutritional counseling.  In October 1998, the veteran 
reported that he had improved his diet and exercise habits 
and that his blood glucose levels had dropped.  He denied 
symptoms of polyuria, polydipsia, foot ulcers, diabetic 
retinopathy, neuropathy, or nephropathy.  The assessment was 
diabetes with elevated hemoglobin A1c at last visit.  

On follow-up examination in April 1999, it was noted that the 
veteran's main health concern was non-insulin dependent 
diabetes mellitus.  He denied complaints of diabetic 
retinopathy, foot ulcers, or numbness.  The assessment was 
type II diabetes with slightly elevated fasting blood sugars, 
per patient's report, with no prior history of retinopathy, 
nephropathy, or neuropathy.  The examiner noted that if the 
veteran's hemoglobin A1c increased further, he would consider 
increasing his dosage of Glyburide to more than 5 mg daily in 
the future.  

In November 1999, the veteran stated that at his most recent 
check up, his physician increased his Glyburide and 
prescribed another medication for high blood pressure.  He 
also indicated that his eyeglasses prescription had changed 
and he now required bifocals; he stated that he felt that his 
decreased visual acuity was due to his diabetes.  He also 
stated that he had been advised to increased his physical 
activity.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court, in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
held that compensation for service-connected injury is 
limited to those claims which show present disability, and 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet.App. 119, 125-26 (1999). 

The rating criteria for diabetes mellitus were amended, 
effective June 6, 1996, during the pendency of this appeal.  
See 61 Fed. Reg. 20,440-47 (May 7, 1996).  The Court has held 
that where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990). 

In that regard, the VA General Counsel has held that when the 
Rating Schedule is amended while a claim for an increased 
rating is pending, the Board should first determine whether 
the amended regulation is more favorable to the veteran.  If 
the amended regulation is determined to be more favorable, 
then the Board should apply the amended regulation to rate 
the veteran's disability for periods from and after the 
effective date of the amendment.  The Board should apply the 
prior version of the regulation to rate the veteran's 
disability for any period preceding the effective date of the 
amendment.  38 U.S.C.A. § 5110(g); see also VA O.G.C. Prec. 
Op. No. 3-2000 (Apr. 10, 2000). 

Prior to June 6, 1996, the Rating Schedule provided that 
diabetes mellitus was to be rated as 10 percent disabling 
when the disease was mild, controlled by restricted diet, 
without insulin, without impairment of health or vigor or 
limitation of activity.  A 20 percent rating was assigned 
where the disease was moderate, with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) diet, 
without impairment of health or vigor or limitation of 
activity.  The next higher rating, 40 percent, was for 
application where the diabetes mellitus was moderately 
severe, requiring large insulin dosage, restricted diet, and 
careful regulations of activities, i.e., avoidance of 
strenuous occupational and recreational activities.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995).

Additionally, the Note following Code 7913 provided, in 
pertinent part, that definitely established complications of 
diabetes mellitus such as amputations, impairment of central 
visual acuity, peripheral neuropathy with definite sensory or 
motor impairment or definitely established arteriosclerotic 
focalizations will be separately rated under the applicable 
diagnostic codes.

Effective June 6, 1996, Code 7913 was amended.  The new 
criteria provide that a 10 percent rating is warranted where 
diabetes mellitus is manageable by restricted diet only.  A 
20 percent rating is warranted if the condition requires 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  The next higher rating, 40 percent, is 
warranted if requiring insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
where diabetes mellitus requires insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if rated 
separately.  38 C.F.R. § 4.119, Diagnostic Code 7913 (1999).

III.  Analysis

As set forth above, the RO has assigned an initial 10 percent 
rating for the veteran's diabetes for the period from October 
1, 1993 to May 8, 1995, after which time a 20 percent rating 
was assigned.  On careful review of the evidence of record 
and applicable criteria, the Board finds that a rating in 
excess of 10 percent is not warranted during this period.  

Initially, it is noted that the "old" criteria are for 
application during this period.  The amended rating criteria 
may not be applied retroactively, as their June 6, 1996 
effective date was expressly provided.  VA O.G.C. Prec. Op. 
No. 2-3000.  

Under those "old" criteria, a 20 percent rating required 
that the diabetes be moderate, with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) diet, 
without impairment of health or vigor or limitation of 
activity.  In this case, the evidence of record shows that 
the veteran's diabetes was largely controlled by diet during 
the period from October 1, 1993 to May 8, 1995.  None of the 
medical evidence of record describes his diabetes as more 
than mild during this period, nor is there any indication of 
any impairment of health or vigor.  In fact, at his June 1994 
VA medical examination, it was determined that the veteran's 
diabetes was controlled with diet and was without 
complication.  

The Board notes that the veteran has indicated that he took 
Glyburide from January to April 1994.  The medical evidence 
of record during this period (in March 1994) shows one 
notation of Glyburide, apparently in the amount of 1/2 mg 
daily.  However, according to the medical evidence of record, 
this is a small dose and the Board observes that the veteran 
only took it briefly.  At his June 1994 VA medical 
examination, he reported that his diabetes was controlled by 
diet only.  Under the rating criteria then in effect, a 20 
percent rating required moderate dosages of insulin or oral 
hypoglycemic agents.  Moreover, there was no indication of 
any impairment of health or vigor.

Therefore, absent medical evidence of moderate diabetes 
requiring moderate dosages of insulin or oral hypoglycemic 
agents, and resulting in impairment of health or vigor or 
limitation of activity, the Board must conclude that the 
criteria for a 20 percent rating for the period from October 
1, 1993 to May 8, 1995, have not been met.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (1995).

As noted, effective May 9, 1995, the RO assigned a 20 percent 
rating for diabetes, based on medical evidence showing that 
Glyburide was prescribed in the amount of 1.25 mg daily after 
laboratory testing showed increased blood sugar.  On careful 
review of the evidence of record, considering the applicable 
criteria, the Board must conclude that a rating in excess of 
20 percent is not warranted from May 9, 1995.  

Under the "old" criteria, the next higher rating (40 
percent) was for application where the diabetes mellitus was 
moderately severe, requiring large insulin dosage, restricted 
diet, and careful regulations of activities, i.e., avoidance 
of strenuous occupational and recreational activities.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995).  Under the new 
criteria, a 40 percent rating is warranted if diabetes is 
shown to require insulin, a restricted diet, and regulation 
of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(1999).

The Board has given careful consideration to whether the 
"old" version of the regulations is more favorable to the 
veteran.  However, based on the facts of this case, the Board 
finds that application of the old and amended criteria 
provide identical results.  Thus, the Board will consider 
both criteria, as applicable, in deciding whether a rating in 
excess of 20 percent is warranted from May 9, 1995.  

In that regard, the Board notes that the medical evidence of 
record dated from May 9, 1995 shows no indication that the 
veteran's diabetes was felt to be moderately severe.  He has 
never been prescribed insulin to control his diabetes (much 
less in a large dose).  Likewise, there is no indication that 
he has been advised to carefully regulate his activities or 
avoid strenuous activities.  To the contrary, the record 
indicates that medical professionals have consistently 
recommended that he engage in regular exercise to control his 
diabetes.  In view of the foregoing, the Board must conclude 
that the criteria (under either old or amended provisions) 
for a rating in excess of 20 percent have not been met at any 
time since his service separation.  
38 C.F.R. § 4.119, Code 7913 (1995) and (1999) (in effect 
from June 6, 1996.

In this decision, the Board has considered 38 C.F.R. § 
3.321(b)(1) (1999) which applies if the Rating Schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, based 
on the veteran's statements and the medical evidence noted 
above, the Board finds that the matter is not raised by the 
record; thus, it is not before the Board at this time.  
Shipwash v. Brown, 8 Vet. App. 218 (1995); Floyd v. Brown, 5 
Vet. App. 88 (1996).


ORDER

An initial rating in excess of 10 percent for diabetes 
mellitus, for the period from October 1, 1993 to May 8, 1995, 
is denied.

A rating in excess of 20 percent for diabetes, from May 9, 
1995, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

